DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, a first and fourth valve.  The office is unclear as there is no specific structural recitation, as to the extent of the “fourth valve”.  As there are no positively recited second and third valve, the office is unclear if fourth valve is intended to “imply” four valves, or merely a valve arbitrarily labelled as fourth as an identifier.  If the valve being one of four is critical the Applicant should positively claim the second and third valve. Claims 7 carries this feature forward.
Claims 6 and 7 contain an additional issue: Claim 5 recites “a control valve” while claim 6 recites, “a control valve” but depends from claim 5.  For easier understanding Applicant should use “A second control valve” as they do in claim 8. 
Claim 8 recites first and fourth valve, in a manner similar to claim 6 above and carry this feature. Claim 8; however, also recites a first and third control valve, which presents in the third control valve, a second incidence of indefiniteness similar to the first. 
Claim 9 recites the same feature of first and fourth valve as in claim 6.  It also recites multiple control valves, but unlike in claim 8, properly recites at least a first, a second, a third, and a fourth control valve sufficient to remove any confusion. Claim 10 inherits the feature (and thus rejection) of first and fourth valves from claim 9.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 2012/0279228 to Ferra et al. (F1).

In Re Claim 1:
F1 shows:
	A sealing gas supply apparatus (20) for supplying a sealing gas to a turbomachine of a power generation system, wherein: [In so far as power generation is positively recited in the preamble, the 
	A source comprises at least one low temperature source (30, 28) for supplying a working fluid to the sealing gas supply apparatus and at least one high-=temperature source (24, 22) for supplying a working fluid having a higher temperature than the low temperature source to the sealing gas supply apparatus; and [See Figure 2, which explicitly discloses the two inlets as high pressure hot air and low pressure cold air]
	The working fluids are mixed in the sealing gas supply apparatus to be suitable for a sealing condition as a temperature condition required in a sealing system of the turbomachine so as to be supplied to the sealing system of the turbomachine.  [Figure 2 final box denotes the pressure and temperature are adjusted to meet bearing chamber buffer needs.]

In Re Claim 2:
F1 shows:
	The sealing gas supply apparatus (20) according to claim 1, wherein:
	the low temperature source is a main pump (28) of the power generation system and the high temperature source (24) is a turbine (22) inlet of the power generation system. [In so far as Applicant has provided the claimed features, in this instance the source of the fluid being mixed at (26) is fluid source (24) which is the inlet to the expander for high pressure/hot air inlet.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of US 2012/01125758 to Blewett et al. (B1).

In Re Claim 3:
F1 teaches:
	The sealing gas apparatus according to claim 2, further comprising a heat exchanger(46) for heating the working fluid supplied from the low temperature source(28). [Per Figure 3, it can be seen a heat exchanger extracts some of the working fluid from 28 and heats it, while cooling air from the high pressure source.]

F1 does not teach:
	Wherein there is a cooling fan for cooling the working fluid supplied from the high temperature source.

B1 teaches:
	It is known when using heat exchangers(56) to provide temperature control in a turbomachine, to provide a dedicated cooling fan(44) which can draw air over the heat exchanger faster, enhancing the cooling. [Page 1, ¶11.] This not only enhances the cooling effect of the heat exchanger, but permit a smaller heat exchanger and can also permit a smaller heat exchange, and without extracting efficiency from the main fan bypass path. [Page 1, ¶3 and Page 2, ¶21.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of F1 to use an upstream cooling fan driving air towards the 

In Re Claim 4:
F1 as modified in claim 3 teaches:
	The sealing gas supply apparatus according to claim 3, wherein:
	(Claim 4) The heat exchanger and cooling fan are operated only in case of startup or emergency of the power generation system. [The Applicant has not included any structure in this claim.  Claim 4, includes a method step, or intended use step, over the structure of claim 3, but does not further limit the apparatus claim of claim 3, other than providing that the features would be capable of being operated in only a startup or emergency, which a valve heat exchanger and cooling fan would be.]
	

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 and B1, as applied to claim 3, and further in view of an engineering expedience.

In Re Claim 5:
F1 as modified in claim 3 teaches:
	The sealing as supply apparatus according to claim 4, a transfer pipe (shown schematically), comprising a control valve (56) for controlling a flow rate of the working fluid passing through the heat exchanger. [F1, Figure 3, and Page 3, ¶41 and Page 2, ¶15.]

F1 as modified does not teach:


F1 further teaches:
	It is known to provide bypass valves(44) before heat exchangers, for the purpose of preventing excessive debris from a supply line form being introduced into the bearing buffer supply and damage the bearings.
	One of ordinary skill would recognize that debris can also influx from the low pressure source which could serve as damaging to the bearing. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of F1 as modified in claim 3 to include a bypass valve in the cool gas line, as one of ordinary skill would recognize that a bypass valve would be useful for diverting debris, which has been taught by B1, could be applied to the cool line, for the purpose of preventing bearing damage and contamination to the bearing should the cool line be contaminated and the hotter line be contaminant free.  This would yield the limitation of claim 5, in that there was a first valve (bypass valve) and a flow control valve as claimed.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over F1 in view of US 8,794,009 to Glahn et al. (G1).

In Re Claim 11:
Those features of claim 11 which are shared in claim 1 are present in claim 1 in the same manner they are cited in claim 1 above, which the office refers to.


F1 does not teach:
	A plurality of high temperature or low temperature sources for mixing in the sealing apparatus.

G1 teaches:
	It can be desirable to have ones sealing gas supply apparatus formed of two circuits each with a first and second bleed air supply, which are blended into an intermediate supply, to communicate multiple buffer supply needs. [Page 1, ll. 29-54.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of F1 for the sealing supply apparatus to use multiple cooling and heating supplies of sealing air to the sealing system, as taught by G1, for the purpose of mixing between respective sets of fluids to meet the wider array of sealing system needs of the turbomachine. This would yield the limitation of claim 11, in that claim 11 requires multiple sources of higher and lower temperature, and that respective sources are heated or cooled through heat exchange therebetween to be suitable for a sealing condition as a temperature condition required in a sealing system. In so far as “sealing system” has been defined, and the heat exchange can be a mixing of fluids or heat exchangers, both of which F1 teaches, this limitation is met in its current form.

Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 6 and 7, the office notes the feature of a cooling fan through which the working fluid must pass, after passing a valve, cannot be met by F1 or any combination, when considered in combination with the control valve required by claim 5 for the low temperature inlet into the heat exchanger, within the art searched.  With regards to claim 8, the same feature of claim 5 and 6 in combination is realized.  Likewise for claims 9 and 10. 
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 12-20, 16-20 share similar features to claims 6-10; to further recommend them but also include the features of claim 12, from which 13-20 depend, in particular the feature requiring a combination of two cool sources, one being a storage tank and one being a main pump of the power generation cycle, and the high temperature sources being a turbine inlet and a recuperator outlet of the power generation cycle, have not been found in combination of all four features, or placed in the art such that one of ordinary skill would combine them with the teachings of any of the references cited in this action or the accompanied IDS to teach such a feature of including all four.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0264094 to Campagna et al. teaches flowing a sealing/cooling fluid through a turbine(32) and then a fan(42) for cooling which acts as a mobile heat exchanger.  US 7,861,536 to Alecu and US 2008/0202092 to Eluripati et al. (E1) teach mixing two temperature sources to provide sealing at an intermediate temperature and pressure. US 4,793,141 to Yanai teaches that a high temperature/high pressure source of sealing fluid can be an inlet(7) to a turbine, from which the sealing fluid is extracted via a pipe (8).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745